Citation Nr: 1036916	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-39 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously declared 
against the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 until his death 
in October 1953.  The appellant was married to the Veteran at the 
time of his death.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal of a June 2009 decision of the Department of 
Veterans Affairs (VA), Manila, Philippines, Regional Office (RO) 
that determined that the requisite new and material evidence had 
not been received to reopen a previously denied claim for the 
revocation of the forfeiture of entitlement to VA benefits that 
had been declared against the appellant.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final July 1977 decision, the Board determined that the 
appellant was not entitled to removal of a forfeiture of her 
right to VA death benefits.  

2.  Since the July 1977 Board decision, evidence that relates to 
an unestablished fact necessary to substantiate the claim has not 
been presented or secured.


CONCLUSION OF LAW

The July 1977 Board decision that determined that the appellant 
was not entitled to removal of a forfeiture of her right to VA 
death benefits is final and evidence received since that decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1100 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant is seeking to reopen a 
previous determination that she had forfeited entitlement to VA 
benefits.  For claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  The notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2009.  All records relevant to the issue on 
appeal that are known and available have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  VA has substantially complied with 
the notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Applicable Laws and Regulations

New and Material

In a July 1977 decision, the Board determined that the appellant 
was not entitled to removal of a forfeiture of her right to VA 
death benefits.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

In 2008, the appellant sought to reopen her claim.  Pursuant to 
38 U.S.C.A. § 7104, a final Board decision may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  The exception to this rule is 
described under 38 U.S.C.A. § 5108, which provides that "[i]f new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a final Board decision has been issued, absent 
the submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the claimant has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Decision

After reviewing the record, and for the reasons expressed below, 
the Board is of the opinion that the appellant has not submitted 
new and material evidence sufficient to reopen the claim for 
revocation of the forfeiture of VA death benefits.  

In this case, in September 1954, the appellant was awarded DIC 
benefits as the unremarried widow of the Veteran.  In December 
1960, VA received a letter stating that the appellant had 
remarried and had a child by her new husband.  A field 
examination was conducted to determine whether the appellant had 
remarried or was living as husband and wife with a man since the 
Veteran's death.  It was determined in August 1961 that the 
appellant was no longer recognized as the unremarried widow of 
the Veteran and therefore was not entitled to receive DIC 
benefits.  In March 1971, the appellant filed for restoration of 
death benefits.  In a June 1971 written statement, the appellant 
stated that she was not married or living with anyone as if she 
were married.

A subsequent field examination report dated in April 1974 
included a deposition of the appellant in which she stated that 
she and J.Z. had lived as husband and wife from 1960 to 1974 
although they were not legally married, that they had seven 
children together, and that they represented themselves to their 
neighbors as husband and wife.  In a May 1974 administrative 
decision, the RO determined that the appellant submitted false 
and material evidence regarding her unremarried widow status for 
the purpose of having her VA death benefits restored.  

In October 1974, forfeiture was declared against the appellant.  
The Compensation and Pension (C&P) Service determined that the 
appellant had forfeited all her rights, claims, and benefits 
under the laws administered by VA by knowingly, intentionally, 
and deliberately making materially false and fraudulent 
statements in support of a previously filed claim for death 
benefits.  In essence, C&P Service found that she misrepresented 
her true marital status.  In a final decision dated in July 1977, 
the Board denied the appellant's appeal seeking the removal of 
the forfeiture.  That decision is final.

The appellant filed an attempt to reopen her claim in October 
2008.  Since the July 1977 Board decision, the evidence received 
into the record includes military records of the Veteran; 
statements from the appellant and others attesting to the nature 
of her relationship with J.Z.; copies of a marriage certificate 
indicating that J.Z. was married to S.G. in July 1948; and an 
affidavit dated in August 1975 from J.Z. and S.G. that they had 
been married since 1948 and lived together happily with their 
children for all those years.  

Most of the evidence mentioned above, including the marriage 
certificate and affidavit relating to J.Z. and S.G., was 
previously of record and thus not new.  While some of the 
statements of the appellant constitute new evidence, in the sense 
that they were not of record at the time of the previous 
decision, these statements essentially duplicate evidence that 
was of record in July 1977 and are not material because they do 
not raise a reasonable possibility of substantiating the claim 
for revocation of the forfeiture of VA death benefits.  In order 
to substantiate the claim, the appellant would have to produce 
new and material evidence on the issue of whether she committed 
fraud against VA regarding her marital status after the Veteran's 
death.  The evidence submitted since July 1977 does not relate to 
the appellant's fraudulent conduct or statements to VA at the 
time of the initial forfeiture of her VA death benefits.  See 
also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation 
of new arguments based on evidence already of record at the time 
of the previous decision does not constitute the presentation of 
new evidence under 38 U.S.C. § 5108).  Thus, the appellant has 
not submitted any evidence which addresses this issue.  


The Board notes that VA is under no obligation to conduct another 
investigation into these matters which occurred some decades ago.  
Rather, the burden is upon the appellant to come forward with new 
and material evidence to show that she did not in fact commit 
fraud or submit false statements in support of a claim for VA 
death benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to reopen 
the claim.  The decision of forfeiture was based on multiple 
pieces of evidence, including field investigations and interviews 
with multiple people in the appellant's community.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the evidence received in conjunction with the 
claim to reopen is not new and material, and does not serve to 
reopen the claim for revocation of a forfeiture of VA death 
benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence having not been received to reopen a 
claim for revocation of the forfeiture of VA benefits, the claim 
remains final; the appeal is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


